Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ANSYS, INC.,
Plaintiff,

V. CIVIL ACTION NO.

ACTOX CORPORATION, AL HATSET and
DOES 1 THROUGH 10.

Defendants.

 

 

COMPLAINT AND DEMAND FOR TRIAL BY JURY

Plaintiff, ANSYS, Inc. (“Plaintiff”), brings this action against Defendants, Actox
Corporation (“Actox”), Al Hatset (“Mr. Hatset”) and Does 1 through 10 (collectively
“Defendants”), for copyright infringement in violation of 17 U.S.C. § 101 et seq. By this
Complaint, Plaintiff seeks, inter alia, injunctive relief, monetary damages, and attorney’s fees
under 17 U.S.C. §§ 106, 501, 502, 504 and 505, and alleges as follows:

THE PARTIES

l. Plaintiff is a corporation with a principal place of business located at Southpointe,
2600 ANSYS Drive, Canonsburg, Pennsylvania 15317.

2. Plaintiff is the owner of copyright registrations for its ANSYS HFSS and
Electronics Desktop software modular suite of software programs.

3. Actox is a corporation with headquarters located at 2951 Norman Strasse Road,

Unit A, San Marcos, California 92069.
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 2 of 19

4, Mr. Hatset is the Chief Executive Officer of Actox, and has a business address of
2951 Norman Strasse Road, Unit A, San Marcos, California 92069. As Chief Executive Officer
of Actox, Mr. Hatset is a principal, guiding spirit, central figure, and the moving, active,
conscious force behind Actox’s copyright infringement, and has control over the day to day
operations thereof, and directly benefits from the copyright infringement and tortious conduct
alleged herein.

5. Plaintiff is unaware of the true names and capacities of DOES 1 through 10,
inclusive, and therefore sues said defendants by such fictitious names. Plaintiff will ask leave of
Court to amend this Complaint to state the true names and capacities of the defendants sued as
DOES when the same are ascertained. Plaintiff is informed and believes, and based thereon
alleges that each of the fictitiously named defendants are responsible in some manner for the
occurrences herein alleged, and that Plaintiff's damages, as herein alleged, were proximately
caused by their conduct.

6. Plaintiff is informed and believes, and on that basis alleges, that at all times
relevant to this action, each of the Defendants were the agent, affiliate, officer, director, manager,
principal, alter-ego, and/or employee of the remaining Defendants and were at all times acting
within the scope of such agency, affiliation, alter-ego, relationship and/or employment, and
actively participated in or subsequently ratified and adopted, or both, each and all of the acts or
conduct alleged herein with full knowledge of each and every violation of Plaintiff's rights and
the damages to Plaintiff proximately caused thereby.

JURISDICTION AND VENUE
7. This is a civil action seeking damages and injunctive relief for copyright

infringement under the Copyright Act of the United States, 17 U.S.C. § 101 et seq.

2
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 3 of 19

8. This Court has original and exclusive jurisdiction over the subject matter of this
Complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a).

9. Supplemental subject matter jurisdiction may be properly exercised by this Court
pursuant to 28 U.S.C. § 1367 as this Court has original jurisdiction of claims asserted under 28
U.S.C. §§ 1331 and 1338(a) and 17 U.S.C. § 101 et seq.

10. Plaintiff is informed and believes that this Court may properly exercise at least
specific personal jurisdiction over the Defendants because under the terms of the ANSYS
Software License Agreement (the “SLA”), the parties have agreed that all rights and use of
ANSYS HFSS and the Electronics Desktop software are governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, and the sole and exclusive
jurisdiction and venue for any litigation arising from or relating to the SLA and ANSYS software
shall be in a state or federal court maintaining jurisdiction over Washington County,
Pennsylvania. By agreeing to the terms of the SLA, and conducting business with Plaintiff
within this District beginning in 2015, and having this litigation arise at least in part due to
Defendants breach of the SLA, Defendants have purposely availed themselves to the privilege of
conducting business within this District and thus have submitted to personal jurisdiction in the
United States District Court for the Western District of Pennsylvania.

11. Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), and/or §
1400(a).

THE ASSERTED COPYRIGHTS
12. U.S. Copyright Registration No. TX 8-268-143, registered on November 17,

2016, and titled Ansoft HFSS Version 13 is owned by the Plaintiff.
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 4 of 19

13. U.S. Copyright Registration No. TX 8-268-152, registered on November 17,
2016, and titled Ansoft Maxwell Version 14 is owned by the Plaintiff.

14. U.S. Copyright Registration No. TX 8-710-784, registered on April 19, 2019, and
titled Maxwell 16.0 is owned by the Plaintiff.

15. U.S. Copyright Registration No. TX 8-710-785, registered on April 19, 2019, and
titled HFSS 15.0 is owned by the Plaintiff.

16. U.S. Copyright Registration No. TX 8-710-789, registered on April 19, 2019, and
titled ANSYS Electromagnetics Suite 15.0 (including Designer, HFSS, Maxwell, Q3D Extractor,
Slwave) is owned by the Plaintiff.

17. U.S. Copyright Registration No. TX 8-714-692, registered on April 29, 2019, and
titled ANSYS 14.5 is owned by the Plaintiff.

18. U.S. Copyright Registration No. TX 8-780-315, registered on August 19, 2019,
and titled ANSYS 15.0 is owned by the Plaintiff.

BACKGROUND FACTS

19. Plaintiff is a global leader in engineering simulation software. With its portfolio
of engineering simulation software, Plaintiff helps its customers solve complex design challenges
and engineer products. Plaintiff provides services in a wide range of industries, including the
Aerospace and Defense, Automotive, Construction, Consumer Goods and Energy industries.

20. Two of Plaintiff's flagship products are the ANSYS HFSS and the Electronics
Desktop modular suite of software programs (hereinafter the “ANSYS Software”). The ANSYS
Software is protected by the asserted copyrights referenced in ff 12-18 of this Complaint.

21. | ANSYS HFSS is a 3D electromagnetic simulation software for designing and

simulating high-frequency electronic products such as antennas, antenna arrays, RF or

4
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 5 of 19

microwave components, high-speed interconnects, filters, connectors, IC packages and printed
circuit boards. Engineers worldwide use ANSYS HFSS to design high-frequency, high-speed
electronics found in communications systems, radar systems, advanced driver assistance
systems, satellites, internet-of-things (IoT) products, and other high-speed RF and digital
devices.

22. | ANSYS Electronics Desktop is a comprehensive platform that enables electrical
engineers to design and simulate various electrical, electronic and electromagnetic components,
devices and systems. It is a unified interface which creates and analyzes electromagnetic,
thermal and circuit designs. Engineers can access gold-standard tools such as ANSYS HFSS,
ANSYS Maxwell, ANSYS Q3D Extractor and ANSYS Icepak using electrical CAD and
mechanical CAD workflows.

23. | ANSYS regularly improves, updates and adds features when it releases new
versions of the ANSYS Software.

24. Each new version of ANSYS Software is substantially similar to the preceding
version, and in most cases, to other earlier versions of ANSYS Software.

25. Plaintiff licenses ANSYS Software to its customers. Customers may purchase
single user licenses or multi-user licenses. In either case, the number of simultaneous users or
end-users may not exceed the number of licenses purchased. Plaintiff prevents unauthorized
access of its software through the use of a Security Mechanism. Plaintiff's license agreement
states that customers are not allowed to use the software without the Security Mechanism, and
that the software can detect the installation or use of illegal copies of the software and collect and

transmit data about those illegal copies.
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 6 of 19

26. Piracy of software occurs when users access software for which they have not
purchased a valid license. The ease of digital replication of software lends itself to illegal
copying of software, where users may make multiple copies of a software program, and then
distribute the copies to users who have not made a legal purchase of the software (i.e., either
distributing the software for free, or selling the copies of the software at deeply discounted
prices). The licensing associated with ANSYS Software limits how many licensed versions of
ANSYS Software can be used at once, but Plaintiff allows those licensed organizations to install
ANSYS Software on an unlimited number of computers.

27. In an effort to reduce the use of illegally copied software, software providers
implement license verification technology where the software will not function unless a license
has been legally purchased. The license verification technology may be a software mechanism
or a physical mechanism to be attached to a single computer. The license verification technology
may be in the form of a key (i.e., a series of numbers and letters) that a user types in during the
software installation process, or a hardware device, where the software will only operate
correctly when the hardware device is attached to the computer executing the software. The
license verification technology is provided by the software provider to the buyer when the
software is purchased legally. Users who have not made a legitimate purchase of the software
will not have access to the key or hardware device provided by the software provider, and
therefore the software will not function properly. Plaintiff provides license verification
technology as a component of the above-mentioned Security Mechanism.

28. Software hackers reverse engineer the security mechanism and then provide
processes and utilities to bypass the license enforcement in order to allow unauthorized use of

the software. These processes and utilities mimic the license verification technology (i.e., keys,

6
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 7 of 19

hardware devices, etc.) as a means to allow pirated software to function fully as legally
purchased software. Software utilities that mimic the license verification technology are often
referred to as “cracked” licenses. Software hackers may also create hacked versions of the
software such that a license is not needed during installation.

29. Sophisticated websites exist where illegally obtained software, the software
utilities that mimic the license verification technology, and hacked versions of the software may
be downloaded and installed by those who do not want to pay for properly licensed software.
Each hacked version of the software represents a lost sale and/or license for the company that
owns the software, and for resellers of the software (who may provide hardware installation and
support, and software configuration, customization, and maintenance). A study by the Business
Software Alliance reported that properly licensed software has a positive impact on national
economic activity that is more than three times the impact of pirated software. !

30. Software that has been hacked or modified to use a cracked license may also
contain malware that can damage computer systems, and/or infiltrate the computer network and
the data on that network. In a report commissioned by the Business Software Alliance, the
higher the pirated software rate in a country, the more malware generally encountered on
computers in that country.” Software that has been hacked may also not operate properly,
negatively impacting the reputation of the software company that now has no oversight or
control over the quality of the hacked versions of its software in use, and/or the products

produced by that software.

 

1 https://gss.bsa.org/wp-content/uploads/2018/05/2018_BSA_GSS_Report_en.pdf

2 https://www.bsa.org/news-events/news/report-finds-unlicensed-software-and-malware-are-tightly-linked- |

7
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 8 of 19

31. Piracy Detection and Reporting Security Software (PDRSS) exists to identify
instances of pirated software in use and provides the identity and location of organizations
utilizing the pirated software to the software providers. Identification of pirated software allows
the software providers to take legal action against intentional software piracy, notify unwitting
organizations of the illegal use of the software (and the potential malware problems that can
accompany pirated software), and sell valid software licenses in the place of the previously
illegally obtained software programs to recoup lost sales. Plaintiff identifies instances of pirated
software in use through PDRSS which, along with the license verification technology, is a
component of the Security Mechanism.

32. | PDRSS providers also identify the means by which software hackers have
thwarted the license verification technology (i.e., the aforementioned cracked license) for a
particular software program. For example, PDRSS providers may accomplish this by
downloading pirated software from the above-mentioned websites and determining how the
software hackers were able to bypass the license verification technology. Once the software
hackers’ methods are identified, the PDRSS providers then work with software providers, such
as Plaintiff to map out a plan for determining when pirated software is in use. This includes
identifying when the pirated software is using a cracked license.

33. The plan may include a variety of forms for identifying software piracy. The plan
may also include defining software use patterns that are indicative of software piracy. PDRSS
providers work with software providers to determine various patterns that are indicative of
pirated software use, and thresholds at which the PDRSS software should begin to gather and
report data on the computer using the pirated software. For example, it is common fora

potential customer to test out a software program for a short period of time before deciding to

8
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 9 of 19

purchase the software package legally. However, an organization that continues to use illegally
downloaded software for an extended period (i.e., beyond a reasonable test period as defined by
the software provider) has breached the threshold of a trial period. Another threshold might be
the detection of a cracked license which is an indication of an anomaly within the software, or
other suspicious patterns of use of the software.

34. Software providers, such as Plaintiff, embed the PDRSS (according to the plan
tailored specifically for that software provider) within their software, validate that the patterns
and thresholds will trigger on pirated software (and will not trigger on validly purchased
software), and then release the software. The software that contains the embedded PDRSS also
provides a clear notice within the Software License Agreement (“SLA”) of the existence of the
PDRSS within the software. Once new versions of software are released, both legally purchased
software and the eventually pirated software will contain the embedded PDRSS that triggers data
reporting when suspicious patterns and thresholds are detected.

35. Cracked versions of ANSYS Software downloaded from a pirate website still
contain a Clickwrap version of the SLA that the user of the pirated software must agree to before
gaining access to the software program. Attached hereto as Exhibit 1 are the Clickwrap license
agreements to the corresponding versions of the unlicensed Ansys Software downloaded,
accessed and used by the Defendants.

36. The serial number of the license is a unique identifier and helps in identifying
unauthorized versions of the software. Multiple versions of software using the same serial
number are indicative of unauthorized versions of software using a cracked license. In some

cases, illegal license generators create license files having serial numbers that are inconsistent
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 10 of 19

with the serial numbers generated by the software providers, which is also indicative of a cracked
license.

37. The IP address is a unique address used to identify computers on the global
network of the internet. An IP address is the numerical sequence by which a computer on the
public internet can identify another computer on the public internet. IP addresses are in the form
XXX.XXX.XXX.XXX Where each xxx must be a number between 0 — 255.

38. The identifying name of a computer is typically a name an organization gives to
each computer in the organization for easy identification within the organization. For example,
identifying computer names Computer_Lab_1 and Computer_Lab_2 are easy to remember, and
help employees within the organization easily reference particular computers, rather than, for
example, referring to computers by a serial number associated with the computer hardware.

39. | A Media Access Control (“MAC”) address is a unique hardware identifier
assigned to network interfaces. Every device that makes a physical connection to the network,
whether it is an Ethernet card or port or wireless connection has a unique and specific address.
Thus, a computer with both an Ethernet connection and a wireless connection has two unique
MAC addresses. A MAC address is a series of numbers and letters. When a network device is
manufactured, it is assigned a MAC address at the factory. The first six digits of a MAC address
represent the device manufacturer, which can be looked up on the Internet.

40. Reporting data from the embedded PDRSS includes a variety of information to
identify the software that has been pirated and the organizations utilizing the pirated software,
such as the version of the software being used, the license serial number, the Internet Protocol
(“IP”) address of the organization where the pirated software is running, the identifying name of

the computer, and a MAC address. Through the Security Mechanism, Plaintiff collects the

10
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 11 of 19

aforementioned identifying information to determine when pirated and unlicensed versions of its
software are being utilized.

41. Software providers may track their own reporting data or may use third party
providers to track the reporting data. Once pirated copies of software are identified, software
providers can notify the organizations using the software, and request that they purchase validly
licensed copies of the software instead of using the pirated software.

42. Through the use of PDRSS, Plaintiff has identified Defendants as using
unlicensed and pirated ANSYS Software.

43. According to its website, Actox was founded upon decades of international
business experience in the fields of telecommunications and software development of its
principal investors. Through years of close association in manufacturing, marketing and systems
integration, the company’s organizational development is dedicated to applying established e-
commerce tools to simplify the selection and purchase of components as well as systems for
Internet via Satellite applications.

44, _ Plaintiff has detected at least two hundred seventy-eight (278) instances of
unauthorized access of the ANSYS Software by Defendants through the use of PDRSS. The
PDRSS reported three (3) computers located at Actox running an unauthorized version of the
ANSYS Software between February 23, 2015 through March 26, 2020.

45, On January 27, 2020, Plaintiff sent a letter to Steven Chidester at Actox to discuss
the infringement of the ANSYS Software, and to discuss a resolution for the unlicensed, pirated
use of the software.

46. Similar letters were also sent to Paul Daves at Actox on March 20, 2020, March

23, 2020 and April 8, 2020.

11
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 12 of 19

47. | ANSYS sent a similar letter to Nick Davies at Actox on April 7, 2020.

48. | However, no one from Actox adequately responded to Plaintiff's outreach
concerning the unlicensed, pirated use of the ANSYS Software.

49. On June 30, 2020, McInnes & McLane, LLP (“M&M”) sent a letter to Mr. Hatset
via email and priority mail through the United States Post Office on behalf of Plaintiff.

50. The June 30, 2020 letter provided information related to the infringing use of the
ANSYS Software, and a request that Actox contact M&M to discuss a resolution to the matter.
The letter provided that if the parties could not come to a resolution, ANSYS would be forced to
seek one through the Court.

51. After receiving the letter, Mr. Hatset reached out to M&M, and stated Actox did
respond to the January 27, 2020 outreach by Plaintiff, and stated at the time that he did not
believe there was infringement of the ANSYS Software. He stated he did not receive the
subsequent communications from the Plaintiff.

52. Mr. Hatset stated that he still believed there was no such infringement, despite
receiving additional information from M&M, and indicated that Actox was not interested in
resolving the issue without Court intervention.

53. Upon information and belief, Defendants continue to infringe upon Plaintiff's
Copyrights by using unlicensed, pirated versions of ANSYS Software.

54. Asa direct and proximate result of Defendants’ acts of infringement, the Plaintiff
has suffered damages and will continue to suffer damages.

55.  Asadirect and proximate result of Defendants’ acts of infringement, the Plaintiff
has suffered and continues to suffer irreparable harm for which there is no adequate remedy at

law.

12
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 13 of 19

COUNT ONE

Infringement of ANSYS Software Registration Number TX 8-268-143 (‘ANSYS
143”), by Defendants, 17 U.S.C. §§ 106 and 501

56. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

57. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 143, and will continue to do so unless enjoined by this Court.

58. Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and
practices are enjoined by the Court, will continue to be injured in its business and property rights,
and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

59. Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.

COUNT TWO

Infringement of ANSYS Software Registration Number TX 8-268-152 (“ANSYS
152”), by Defendants, 17 U.S.C. §§ 106 and 501

60. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

61. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 152, and will continue to do so unless enjoined by this Court.

62. Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

13
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 14 of 19

and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.
63. | Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.
COUNT THREE

Infringement of ANSYS Software Registration Number TX 8-710-784 (““ANSYS
784”), by Defendants, 17 U.S.C. §§ 106 and 501

64. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

65. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 784, and will continue to do so unless enjoined by this Court.

66. Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and
practices are enjoined by the Court, will continue to be injured in its business and property rights,
and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

67. Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.

COUNT FOUR

Infringement of ANSYS Software Registration Number TX 8-710-785 (“ANSYS
785”) by Defendants, 17 U.S.C. §§ 106 and 501

68. The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

14
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 15 of 19

69. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 785, and will continue to do so unless enjoined by this Court.

70. | Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and
practices are enjoined by the Court, will continue to be injured in its business and property rights,
and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

71. Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.

COUNT FIVE

Infringement of ANSYS Software Registration Number TX 8-710-789 (“ANSYS
789”) by Defendants, 17 U.S.C. §§ 106 and 501

72. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

73. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 789, and will continue to do so unless enjoined by this Court.

74.  Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and
practices are enjoined by the Court, will continue to be injured in its business and property rights,
and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

75. Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

15
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 16 of 19

COUNT SIX

Infringement of ANSYS Software Registration Number TX 8-714-692 (“ANSYS
692”), by Defendants, 17 U.S.C. §§ 106 and 501

76. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

77. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 692, and will continue to do so unless enjoined by this Court.

78.  Asadirect and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and
practices are enjoined by the Court, will continue to be injured in its business and property rights,
and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

79. Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.

COUNT SEVEN

Infringement of ANSYS Software Registration Number TX 8-780-315 (“ANSYS
315”), by Defendants, 17 U.S.C. §§ 106 and 501

80. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

81. Defendants have knowingly and intentionally infringed, and continue to infringe
ANSYS 315, and will continue to do so unless enjoined by this Court.

82. Asa direct and proximate consequence of Defendants’ infringing acts, the
Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

16
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 17 of 19

and will suffer and continue to suffer injury and damages, which are causing irreparable harm
and for which Plaintiff is entitled to relief.

83. Upon information and belief, the aforementioned infringement is knowing,
intentional and willful.

COUNT EIGHT
Breach of Contract

84. The Plaintiff incorporates the previous paragraphs of this Complaint by reference
and re-alleges them as originally and fully set forth herein.

85. Plaintiff and Defendants entered into an SLA wherein Defendants expressly and
impliedly agreed to the terms and conditions set forth in the SLA.

86. Defendants breached the SLA by illegally downloading and using pirated versions
of ANSYS Software without proper authorization or payment to ANSYS as required by the
SLA.

87.  Asadirect and proximate result of Defendant’s breach of the SLA, Plaintiff has

sustained damages.

WHEREFORE, Plaintiff, ANSYS, Inc., respectfully requests that this Court enter
judgment in its favor and against Defendants and requests relief as follows:

A. Judgment be entered in its favor and against Defendants on each count of the
Complaint;

B. Declaring that Defendants have infringed the ANSYS Software;

C. Declaring that the foregoing infringement was willful and knowing;

17
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 18 of 19

D. Entry of a preliminary and thereafter permanent injunction prohibiting the
Defendants, and their agents, servants and employees, and all persons acting in concert with, or
for them from continuing to reproduce, distribute, display, disseminate, transmit, make available
for download or otherwise use the ANSYS Software in any manner whatsoever appropriating or
in violation of the Plaintiff's Copyrights;

E. Award Plaintiff its actual damages and Defendants’ additional profits in an
amount to be determined at trial;

F, Award Plaintiff prejudgment interest;

G. Award Plaintiff its costs, attorney’s fees and expenses arising from this suit; and

H. Grant Plaintiff such other relief as this Court deems just and proper.

18
Case 2:05-mc-02025 Document 1760 Filed 11/05/20 Page 19 of 19

JURY DEMAND

Plaintiff demands a trial by jury on all counts of its Complaint so triable.

Dated: November 5, 2020

By: /s/ A. Patricia Diulus-Myers, Esq.

A. Patricia Diulus-Myers, Esq.

Pa. I.D. No. 33337

Segmiller & Associates, P.C.
Rivertech Centre

3700 South Water Street, Suite 130
Pittsburgh, PA 15203

Phone: (412) 227-5884

Fax: (412) 227-5887

apdm@segmend.com

By: /s/ John T, McInnes

John T. McInnes, Esq.
BBO# 657488

McInnes & McLane, LLP
9 Exchange Street
Worcester, MA 01608
Phone: (774) 420-2360
Fax: (866) 610-0507

john@mecmcip.com

19
